                                                                                                                          Case 2:20-cv-00147-APG-VCF Document 25 Filed 04/30/20 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 demareel@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        Capital One , N.A.
                                                                                                                      8

                                                                                                                      9
                                                                                                                     10                          UNITED STATES DISTRICT COURT

                                                                                                                     11                                 DISTRICT OF NEVADA

                                                                                                                     12 CHARLENE TIBBS,                               CASE NO. 2:20-cv-00147-APG-VCF
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13          Plaintiff,                           STIPULATION AND ORDER TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                      EXTEND TIME FOR CAPITAL ONE,
                                                                                                                     14 v.
                                                                                                                                                                      N.A. TO RESPOND TO PLAINTIFF’S
                                                                                                                     15 CAPITAL ONE; EARLY WARNING;                   COMPLAINT
                                                                                                                        TELECHECK AND WELLS FARGO;
                                                                                                                     16                                               (Second Request)
                                                                                                                             Defendants.
                                                                                                                     17

                                                                                                                     18          The response of Defendant Capital One, N.A. (“Capital One”) to Plaintiff
                                                                                                                     19 Charlene Tibbs’ complaint currently is due April 30, 2020. Capital One has

                                                                                                                     20 requested, and Plaintiff has agreed, that Capital One has up to and including May

                                                                                                                     21 14, 2020 to respond to Plaintiff’s complaint, to provide time for the parties to

                                                                                                                     22 continuing discuss the possibility of early resolution.

                                                                                                                     23

                                                                                                                     24                              [Continued on following page.]
                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40109603 v1
                                                                                                                          Case 2:20-cv-00147-APG-VCF Document 25 Filed 04/30/20 Page 2 of 2



                                                                                                                      1           This is the second request for such an extension, and it is made in good faith

                                                                                                                      2 and not for purposes of delay.

                                                                                                                      3 Dated: April 30, 2020

                                                                                                                      4 BALLARD SPAHR LLP                                KNEPPER & CLARK LLC
                                                                                                                      5
                                                                                                                        By: /s/ Lindsay Demaree                          By: /s/ Miles Clark
                                                                                                                      6 Joel E. Tasca                                    Matthew I. Knepper
                                                                                                                        Nevada Bar No. 14124                             Nevada Bar No. 12796
                                                                                                                      7 Lindsay Demaree                                  Miles Clark
                                                                                                                        Nevada Bar No. 11949                             Nevada Bar No. 13848
                                                                                                                      8 1980 Festival Plaza Drive, Suite 900             5510 S. Fort Apache Rd., Suite 30
                                                                                                                        Las Vegas, Nevada 89135                          Las Vegas, Nevada 89148
                                                                                                                      9
                                                                                                                        Attorneys for Defendant                          David H. Krieger
                                                                                                                     10 Capital One, N.A.                                Nevada Bar No. 9086
                                                                                                                                                                         Shawn W. Miller
                                                                                                                     11                                                  Nevada Bar No. 7825
                                                                                                                                                                         KRIEGER LAW GROUP LLC
                                                                                                                     12                                                  2850 W. Horizon Ridge Pkwy, Suite 200
                                                                                                                                                                         Henderson, Nevada 89052
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                         Attorneys for Plaintiff
                                                                                                                     14

                                                                                                                     15

                                                                                                                     16

                                                                                                                     17                                           ORDER
                                                                                                                     18                                           IT IS SO ORDERED:
                                                                                                                     19

                                                                                                                     20                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                     21                                                         4-30-2020
                                                                                                                                                                  DATED:
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40109603 v1                        2
